McCORD, Judge.
Appellant appeals the trial court’s denial of his petition for writ of habeas corpus alleging violation of due process in a prison disciplinary proceeding. He has raised eight points for review. One issue has merit. Appellant asserts that, according to Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), and Lightfoot v. Wainwright, 369 So.2d 110 (Fla. 1 DCA 1979), a prisoner must be given a copy of the written statement of the evidence relied upon and the reasons for the disciplinary action against him. We agree. We, therefore, reverse and remand with directions to the Department of Corrections to furnish a copy of the pertinent written statement to appellant. See Jerry v. Wainwright, 383 So.2d 1110 (Fla. 1 DCA, opinion filed May 13, 1980).
We affirm the trial court’s ruling that appellant was not unjustly denied the right to call witnesses on his behalf. Appellant’s petition did not show specifically that he was aggrieved by the alleged denial of the opportunity to call witnesses. Cf. Piccirillo v. Wainwright, 382 So.2d 743 (Fla. 1 DCA 1980); Willis v. Ciccone, 506 F.2d 1011 (8th Cir. 1974); and Jerry, supra.
We have considered appellant’s remaining points and find them to be without merit.
Affirmed in part and reversed and remanded in part.
LARRY G. SMITH and WENTWORTH, JJ., concur.